200 S.W.3d 90 (2006)
Majorie DENKEWALTER, Appellant,
v.
Steven D. STOCKMANN, Respondent.
No. ED 86484.
Missouri Court of Appeals, Eastern District, Division One.
June 13, 2006.
Motion for Rehearing and/or Transfer Denied July 26, 2006.
Application for Transfer Denied September 26, 2006.
Bruce Hilton, Kirkwood, MO, for appellant.
Daniel P. Card, II, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 26, 2006.

ORDER
PER CURIAM.
Marjorie Denkewalter ("Mother") appeals from a Judgment entered pursuant to the Uniform Parentage Act by the Circuit Court of St. Louis County. Mother contends that the trial court erred by: (1) imposing an arbitrary rule that, before moving her and Father's child to Chicago, Mother had to first warn and seek approval from Father; (2) failing to provide written findings as to public policy considerations and the best interest of the child before reaching its custody determination; and (3) rejecting Mother's proposed parenting plan.
*91 We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).